Eminent domain; taking of right to do business. — Plaintiff, a patent attorney, sues to recover compensation for the alleged taking of his right to carry on his business and profession because the Commissioner of Patents issued a regulation prohibiting advertising by patent attorneys. Upon consideration of defendant’s motion to dismiss plaintiff’s petition, together with the opposition thereto, it was concluded that plaintiff’s petition fails to state a claim upon which relief may be granted and, on April 13, 1962, the court ordered that the petition be dismissed. Plaintiff’s motion to vacate the order was denied October 3, 1962.